Citation Nr: 1612758	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  11-31 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.  

2.  Entitlement to service connection for tinnitus, to include as secondary to the alleged bilateral hearing loss disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel




INTRODUCTION

The Veteran had active service in the United States Marine Corps from June 1971 to June 1973, to include duty in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran served in the Marine Corps in Vietnam as an infantryman, and he was exposed to loud noises during that service.  Specifically, the Veteran was exposed to small arms fire as well as explosives such as grenades and rockets.  The DD Form 214 establishes that this type of service was rendered, and thus, in-service noise exposure is conceded.  

In October 2010, the Veteran was examined by a VA audiologist and it was determined that a hearing loss disability, within the meaning of 38 C.F.R. § 3.385, did not exist.  The VA audiologist also opined that tinnitus had been present for 10 years, and made no mention as to if the tinnitus was due to in-service noise exposure and/or hearing depreciation symptoms (which exist even if a hearing loss disability within regulatory definition was not found).  Subsequent to this, to include in statements forwarded in November 2011 and in a VA clinical consultation occurring the following year, a worsening of hearing acuity was alleged by the Veteran and subsequently noted by a physician.

The date of an examination is not, in itself, usually a reason to remand a claim.  In this case, however, the principal issue, at least with respect to establishing the existence of a hearing loss disability, is whether the hearing depreciation has reached the level of severity so as to establish a current disability within the meaning of 38 C.F.R. § 3.385.  

The Veteran, as a lay person, is competent to report on that which comes to him through his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In that regard, his assertions of hearing acuity downgrade (in other words, that his hearing difficulties are increasing) are considered competent, even though he is not competent to diagnose a hearing loss disability within the meaning of VA regulations (such a diagnosis is dependent on an expert understanding of audiological testing which is "complex" and beyond the capability of a lay person).  Id.  Given that the last examination of record was in 2010, and that this is almost six years ago, and that he continues to assert a worsening of his hearing acuity, it is possible that the Veteran now may, at least potentially, experience a hearing loss disability within 38 C.F.R. § 3.385 guidelines.  

In light of the above, the Veteran's representative has specifically requested that the claim be remanded so that a new, comprehensive VA audiological examination can be afforded.  Based on the date of examination and the continuing allegations of worsening, the Board agrees and will remand the claim for such an action.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this regard, the examiner should note the in-service noise exposure, to include the combat-related small arms and explosives which are conceded to have been part of the Veteran's Vietnam service.  In addition, the examiner should note as to if tinnitus was caused, or aggravated beyond the natural progress of the disease process, by the hearing loss.  

In addition, the AOJ should obtain VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records.

2.  Thereafter, schedule the Veteran for a VA audiology examination for the purposes of determining the nature of any current bilateral hearing loss disability and tinnitus.  In this regard, the following is asked:  

a) Does the Veteran experience a hearing loss disability within the meaning of 38 C.F.R. § 3.385.  

b)  If a hearing loss disability is found within the meaning of VA regulations, the examiner is to opine as to if it is at least as likely as not (50 percent probability or greater) that the current hearing loss disability began in or is other attributable to service, to include as a result of conceded exposure to in-service noise (small arms fire, explosions, etc.).  The Veteran's competent reports of depreciating hearing loss symptoms should be considered when forwarding an opinion.  

c)  With respect to tinnitus, as this is a condition perceivable by the senses, there is no dispute as to the existence of the disability.  The examiner is to opine as to if it is at least as likely as not (50 percent probability or greater) that the current tinnitus began in or is other attributable to service, to include as a result of conceded exposure to in-service noise or, alternatively, if the disability was caused, or aggravated beyond the natural progression of the disease process, by a bilateral hearing loss disability.

All conclusions are to be supported by accompanying rationales, and the examiner is reminded that the lack of documentation in service treatment records is not, in itself, a sufficient basis on which to rest a medical opinion.  Conclusory or incomplete opinions will result in additional remand for remedial compliance.  

3.  Following the above-directed development, re-adjudicate the claims.  Should the claims remain denied, issue an appropriate supplemental statement of the case (SSOC) and forward the claims to the Board for adjudication.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




